Citation Nr: 1719332	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-31 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from November 4, 2010 to November 19, 2012.

2.  Entitlement to a TDIU for the period from November 19, 2012.


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in February 2017.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the issues on appeal.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the RO in in St. Petersburg, Florida, which denied a TDIU. 

This decision bifurcates the issue a TDIU into two separate issues: (1) entitlement to a TDIU for the period from November 4, 2010 to November 19, 2012, and 
(2) entitlement to a TDIU for the period from November 19, 2012.  This is beneficial to the appellant because the Board is granting a TDIU for the period from November 19, 2012; however, as discussed below, the Board is remanding the issue of a TDIU from November 4, 2010 to November 19, 2012 for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2016).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 
178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

As to the issue of a TDIU for the period from November 4, 2010 to November 19, 2012 (remanded herein), if the appellant would like a Veterans Service Organization to represent her before the Board, she should fill out and send VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative."  If the appellant would like an attorney or accredited agent to represent her, she should have the attorney or accredited agent fill out and send VA Form 21-22a, "Appointment of Individual as Claimant's Representative."

The issue of an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) was raised by the record in a January 28, 2015 VA PTSD examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The issue of a TDIU for the period from November 4, 2010 to November 19, 2012 is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the period from November 19, 2012, the Veteran's service-connected disabilities have a combined rating of 70 percent, with at least one service-connected disability rated 40 percent disabling.

2.  For the period from November 19, 2012, the service-connected disabilities prevented the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, for the period from November 19, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Board is granting a TDIU for the period from November 19, 2012.  As there remains no aspect of the claim of TDIU for this period to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to TDIU from November 19, 2012

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The appellant contends generally that the Veteran was unable to obtain or sustain any form of substantially gainful employment due to service-connected disabilities.  A July 2012 notice of disagreement reflects that the Veteran wrote that he had been unemployed since 1998, and that he was unable to secure or follow substantially gainful employment due to the service-connected PTSD.  The Veteran also wrote that the service-connected PTSD manifested as symptoms including anger and a "terrible temper."  The Veteran also indicated that he had been married nine times, that the inability to sustain marital relationships was due to PTSD, and that he and the current spouse had been married and divorced three times.  A January 2013 statement reflects that the Veteran wrote that both the service-connected PTSD and heart disability impacted the ability to work, even in a position of sedentary employment.  

Initially, the Board finds that for the rating period from November 19, 2012 the combined percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  In November 2012, the combined schedular disability rating was 70 percent, which included the following disabilities: PTSD, coronary artery disease (CAD), residuals of a cardiac surgical scar, diabetes mellitus, and tinnitus.  As the Veteran had a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating was 70 percent, the TDIU eligibility requirements of 38 C.F.R. § 4.16(a) were met from November 19, 2012.   

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the rating period from November 19, 2012, all the service-connected disabilities rendered the Veteran unable to maintain (follow) substantially gainful employment.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he was unemployable due to the service-connected disabilities.  An April 2012 statement reflects that the Veteran indicated that the inability to obtain employment was due to the service-connected PTSD, diabetes, and heart disabilities.  The July 2012 notice of disagreement reflects that the Veteran wrote that the service-connected PTSD manifested as symptoms including anger and a "terrible temper."  A January 2013 statement reflects that the Veteran wrote that both the service-connected PTSD and heart disability impacted the ability to work, even in a position of sedentary employment.  

Additional evidence weighing in favor of a finding of unemployability includes a February 2011 VA ischemic heart disease examination report, which reflects that the VA examiner opined that both the service-connected heart disability and the service-connected diabetes impacted the ability to work.  The February 2011 VA examiner reasoned that the heart disability and diabetes precluded physical labor due to a lack of stamina.  Further, a June 2012 VA PTSD examination report reflects that the VA examiner opined that the service-connected PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The June 2012 VA examiner also opined that the service-connected PTSD did not "appear" to impact part-time, sedentary employment.  Subsequently, a January 2015 VA PTSD examination reflects that the VA examiner opined that the service-connected PTSD manifested as occupational and social impairment with reduced reliability and productivity, indicating that the PTSD symptomology and impairment had worsened in severity since the June 2012 VA PTSD examination.  

Resolving reasonable doubt in the appellant's favor, given the Veteran's functional limitations with respect to prolonged physical activity, as well as symptoms and impairment of the service-connected PTSD, the Board finds that the service-connected disabilities prevented the Veteran from performing the type of employment for which he was trained, including sedentary employment.  While the record reflects the Veteran reported post-service employment in a casino, that he had completed one year of college, and that the June 2012 VA examiner opined that the PTSD did not "appear" to impact part-time, sedentary employment, the test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the rating period from November 19, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU for the period from November 19, 2012 is granted. 



REMAND

TDIU from November 4, 2010 to November 19, 2012

As discussed above, the appellant contends generally that the Veteran was unable to sustain any form of substantially gainful employment due to the service-connected disabilities.  Specifically, the July 2012 notice of disagreement reflects that the Veteran wrote that the service-connected PTSD manifested as symptoms including anger and a "terrible temper."  A January 2013 statement reflects that the Veteran wrote that both the service-connected PTSD and heart disability impacted the ability to work, even in a position of sedentary employment.  

The appellant seeks a TDIU for the period from November 4, 2010 (date of claim) to November 19, 2012, based on the Veteran's service-connected PTSD rated as 
50 percent disabling from June 17, 2008, diabetes mellitus rated as 20 percent disabling from December 10, 2010, CAD rated as 10 percent disabling from February 1, 2003, and residuals of a cardiac surgery scar rated as noncompensable from October 21, 2002.  From November 4, 2010 to November 19, 2012 the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met as no one service-connected disability was rated at 
60 percent or more.  In the alternative, the combined schedular disability rating for all service-connected disabilities is 60 percent from November 4, 2010 to November 19, 2012, which is less than the 70 percent threshold required under 
38 C.F.R. § 4.16(a).  As the Veteran's service-connected disabilities did not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for this period, the Board cannot grant the benefit in the first instance; the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  


Accordingly, the issue of TDIU for the period from November 4, 2010 to November 19, 2012 is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding.

2.  The RO/AOJ should refer the issue of TDIU for the period from November 4, 2010 to November 19, 2012 to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


